DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Corbin (U.S Pub # 20090292744) in view of Bourbonnais (U.S Pub # 20040030703) and in further view of Little (U.S Pub # 20160232178).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corbin (U.S Pub # 20090292744) in view of Bourbonnais (U.S Pub # 20040030703) and in further view of Little (U.S Pub # 20160232178).
With regards to claim 1, Corbin discloses a system for coordinating a distributed transaction, the system comprising: 
at least one processor; and 
a memory that stores program code configured to be executed by the at least one processor, the program code comprising: 
a transaction coordination system configured to:
	receive, from a first participant of a distributed transaction, a first participant report comprising a global identifier of the distributed transaction, a first participant identifier of the first participant, and a status of the portion of the distributed transaction of the first participant ([0049] information sent to the coordinator process (CP). Includes a unique queue position, a global transaction identifier (GTXID), a parent node number and participating node information);
	initiate the generation of a table representing a hierarchy of the distributed transaction corresponding to the global identifier, the table indicating the first participant identifier, the status of the portion of the distributed transaction of the first participant, and an indication that the first participant is identified as a participant to the distributed transaction by a parent entity ([0050] the CP stores the transaction information above in a transaction table. [0066] A transaction table TT manages the pending global transactions during coordination);
Corbin does not disclose however Bourbonnais discloses:
receive, from a transaction driver that initiated the distributed transaction (Fig. 6 [0073] after coordinator node A receives subordinate Prepare to Commit log entries from nodes B and C, coordinator node A records a coordinator Commit log entry. [0116] log entries has its corresponding node identifier [0129] where the commit log entry of a two-phase commit includes a local transaction identifier and a global transaction identifier. [0126] type of the of the log entry), a driver report comprising the global identifier, a transaction driver identifier, and the first participant identifier, wherein the driver report is received after the first participant report is received ([]);
	in response to receiving the driver report, update the table for the distributed transaction corresponding to the global identifier to: ([0129] merge transactions of commit log entries that include a global transaction identifier “GTID”)
		identify the transaction driver identifier ([0166] determine whether the log entry indicates a commit from a coordinator node).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the distributed transaction management system of Corbin by the transaction driver system of Bourbonnais to identify which node initiated the distributed transaction
	One of ordinary skill in the art would have been motivated to make this modification in order to merge locations within each local node into global transactions using global transaction identifiers (Bourbonnais [0011]).
Little discloses:
change the indication that the first participant is identified as a participant to the distributed transaction by a parent entity to an indication that the first participant is in a confirmed state ([0035) once the transaction coordinator determines that the participants are prepared to commit the transaction, the transaction coordinator writes a transaction log entry to a memory location of the transaction coordinator including state information (e.g., current and/or past state of the participant identification information corresponding to transaction coordinator, identification information corresponding to the originator of the acknowledge response and identification information corresponding to the originator of the request to begin the transaction));
determine an outcome of the distributed transaction using the table; and transmit the outcome to the first participant ([0036] After writing the transaction log entry, the transaction manager 202 sends the participants of the transaction (in this example, participant 204) a commit request).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the distributed transaction management system of Corbin and Bourbonnais by the system of Little to determine using a transaction coordinator the status of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to guarantee transactions are processed reliably in a distributed environment (Little [0002]).
	Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 3, Corbin further discloses:
wherein the transaction coordinator is configured to transmit the outcome to the first participant in response to receiving a request from the participant ([0055] the delivery process must send a request to the CP to acknowledge whether the delivery process may process the transaction).
Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Corbin (U.S Pub # 20090292744) in view of Bourbonnais (U.S Pub # 20040030703) and in further view of Little (U.S Pub # 20160232178) and Larson (U.S Pat # 8812555).
With regards to claim 2, Corbin does not disclose however Larson discloses:
wherein the table is a lock-free hash map ([Col. 3 lines 12-20] lock-free hash tables).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the distributed transaction management system of Corbin, Bourbonnais and Little by the system of Larson (U.S Pat #881255) to utilize a lock free hash map table.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform updates on a dynamic linear hash table ([Col. 1 lines 30-35]). 
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
Claims 4-5, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corbin (U.S Pub # 20090292744) in view of Bourbonnais (U.S Pub # 20040030703) and in further view of Little (U.S Pub # 20160232178) and Larson (U.S Pub # 20130103659).
With regards to claim 4, Corbin does not disclose however Larson discloses:
wherein the global identifier is a unique identifier of the distributed transaction generated by the transaction driver ([0052] root node sending a global identifier that is its node ID plus local transaction ID).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the distributed transaction management system of Larson be the reporting system of Little to manage participant data in a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to ensure the Atomicity property, all participants of the distributed transaction must coordinate their actions so that they either unanimously abort or unanimously commit to the transaction (Little [0003]).
	Claim 11 corresponds to claim 4 and is rejected accordingly.
With regards to claim 5, Corbin does not disclose however Larson discloses:
wherein the transaction coordination system is configured to receive a descendant participant report from at least one descendant of the first participant, the descendant participant report comprising the global identifier, a descendant participant identifier of the descendant participant, an identification of any additional descendant participant identifiers, and a status of a portion of the distributed transaction of the descendant participant ([0054] provide a return report 104 to node B that also includes information indicative of which nodes participated in computing the result and the type of access (e.g., read or write) utilized by each node. By way of non-limiting example, TC may conduct read-only access of some data on C. Accordingly, node C provides a return report 104 of (C, read). Further, in the event that transaction TB updates some data on B, node B can provide a return report 106 to node A of (B, write; C, read). In this manner, it can be appreciated that information about which nodes participated in the global transaction and the type of access on such nodes flows back to the root node of the transaction).
Claims 12 and 18 correspond to claim 5 and are rejected accordingly.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Corbin (U.S Pub # 20090292744) in view of Bourbonnais (U.S Pub # 20040030703) and in further view of Little (U.S Pub # 20160232178) and Convery (U.S Pub # 20170097847).
With regards to claim 6, Larson does not disclose however Convery discloses:
wherein the outcome of the distributed transaction is determined to be an aborted transaction by the transaction coordinator based on at least one of: 
a failure to receive a participant report from a participant to the distributed transaction after a predetermined period of time ([0082] the transaction server may have a transaction timeout value such that if any participant has not reported it's status within that time), or 
receipt of a participant report from any participant to the distributed transaction indicating that a portion of the distributed transaction has been aborted.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the distributed transaction management system of Corbin, Bourbonnais and Little by the system of Convery to determine point of failure in a distributed transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to update the job status updates from one or more participants (Convery [0003]). 
	Claims 13 and 19 correspond to claim 6 and are rejected accordingly.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corbin (U.S Pub # 20090292744) in view of Bourbonnais (U.S Pub # 20040030703) and in further view of Little (U.S Pub # 20160232178) and Fowler (U.S Pub # 20110041006).
With regards to claim 7, Larson does not disclose however Fowler discloses:
wherein the outcome of the distributed transaction is a committed transaction ([0183] committed transaction); and wherein the transaction coordination system is configured to store the outcome in a durable table ([0186] durable store).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the distributed transaction management system of Corbin, Bourbonnais and Little by the system of Convery to commit transactions to a durable table.
One of ordinary skill in the art would have been motivated to make this modification in order to process a distributed transaction associated with an application (Fowler [0006]).
	Claims 14 and 20 correspond to claim 7 and are rejected accordingly.
Conclusion
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166